Title: To Alexander Hamilton from Thomas Digges, 6 April 1792
From: Digges, Thomas
To: Hamilton, Alexander



Sir.
Belfast (Ireland) Apr 6. 1792

I stand in need of Your forgiveness for intruding myself upon You, but I hope that my motive for so doing (an ardent desire to promote manufactures in America) will in some measure appologize for me.

A Vessel sailing this day from hence from Boston, and the opportunity of inclosing this Lettr to Mr Tho’ Russel of that place (who I am sure will forward it safe) induces me to write to You on the subject of Manufactures & Machinery, which I am happy to see begins now to be tookd up & pratonized in our Country.
I have not the pleasure to be personally known to You ’tho well acquainted with Your worth & the benefits our Country is likely to derive from Your assiduity & ability. My home & soil is at Digges’s Landing on Potowmac nearly fronting the Presidents, to whom & many of the Gentlemen about Him & yourself I am known, and am but a casual Resident in this manufacturing quarter of Ireland in order to get over some Tennantry, and among them Artists, to fix on lands I possess both in Virginia & Maryland not far from the new Federal Town.
It was with much pleasure & attention I very lately read Your Report to Congress on the Subject of Manufactures, wch. I found published in the New York Papers in Numbers compleated to the end. In this quarter American Books are very rarely to be met, & when sent as presents, little read & not attended to. This induc’d me to take the liberty with your book of having it republishd at my Expence 1000 Copys price 1/—by Byrne Book sellers in Dublin in order to distribute it with ease, & for disseminating its information among many Manufactoring Societys here as well as in England, (where I will take 3 or 400 Copys in a few days) and by so getting it read, induce artists to move towards a Country so likely to very soon give them ample employ & domestic ease. I hope You will not be offended with me for so doing, & I am confident the distribution of it, in the way I intend, will induce many to move towards the manufactoring parts of America. Sorry I am to say it that mine is still backward in the encouragement of manufactorys or artists, but I trust it will soon get better as the Slavery by blacks decreases & by Emigration from these Countrys we get betterd as to a free tennantry.

I was very lucky in being the means of sending Wm. Pearce to Philaa. last June, where I hope He has succeeded & been encouraged in obtaining a Pattent or Premium for His new invented double loom. I gave him recommendatory Lettrs. to the President, to Mr Jefferson, Goverr. Dickinson, Mr Seton, Conyngham & Nesbit & others, & I am to hope He has made His way to You. He is a Man deserving to be cherish⟨ed⟩ as an uncommon ingenious Artist in the fixing Mill Machinery, Looms, &ca. and before He went explained to me the principle of a Mill for weaving Cloth by force of steam or Water, as well as One for Spinning Flax thred nearly on the same plan of facility & numbers of threads that the Cotton Mules can spin, wch. is from 80 to 180 threads at once, & attended by one man & two small children to each mule. Mr Thos McCabe of this Town (to whom the introduction of Cotton fabricks in Ireland is much indebted) is a partner in the Loom scheme with Mr Wm Pearce, and has now in His possession the compleat drawings & specifications of a machine for spinning the thread which I now inclose you (a description of which you have in the paper covering the thread). It is the first effort in England & spoke highly of as to the benefits of reducing manual labor, for one man & a small boy tends the machine wch spins 80 threads at one throw of the machine. I have seen the Work & got copys of the drawings, and I have Mr McCabes possitive promise of sending it to You or the President by the first Passenger Ship wch. will be the Wilmington Cap Jefferies for Phia & She will sail in May.
I go from hence in a few days to spend the summer among manufacturers & artists in Lancashire & Yorkshire, a Country I have before known, & where many are ready to move for America, but the difficultys of so doing are very great. By the laws of England they can stop an artist from migration, & the smallest particle of machinery, tools &ca will stop the Ship if informed against—the person attempting to inviegle away an artist is subject not only to very rough treatment, but a fine of 500 £ & 12 months imprisonment. In this Country they, are not so nice, & by some art, & very little expence I have been the means of sending 18 or 20 very valuable artists & machine makers in the course of last year. It subjects You however to unpleasant circumstances of jealousy from acquaintances, & private sensure.
There will be a considerable emigration this Spring from this place, Derry & Newry, I dare say not less than 10,000 people, and in every family there are spinners & often weaver’s—almost wholly a protestant body, sober, & industrious & very different from the Southern & western Irish, where manufactures have not yet found their way & the people in consequence, idle, distressd, & extremly poor. Such is the encreasing commerce & manufactories of Antrim & Down (by far the fulest peopled Countys in Ireland) that in the Course of the last 12 months not less than 12 or 15,000 £’s worth of machinery for spining Cotton only, has been imported from Liverpool into this port. The Mules, Billys, Brush Rollers & all other of the machinery comes in the frame bulk nearly ready to work, & is of such bulk that very few vessels can admit them, particularly the mules, into the hold—of course, abstracted from the risque of shipping them direct from Engd. to America, the getting ’em across the atlantic would be attended with vast difficulty. The only way to counteract this will be to get over the two men who make each of these machines vist. the Brass, Clockwork movements of them, & the frame & wood-work makers. I mean to make an attempt at this, and will trust to yours & other patronage to such Men as may go to fix in America. The beauty & benefits of machinery is such, & has so much reduced the manufacture of various articles, by the reduction of manual labour, as to make it incredible to those who have not seen and contemplated machinery. You have now the man in America, Wm. Pearce, who invented first the famous wheel machinery for Sir R. Arkwrights famous spining Mill in Manchester; and He also had a hand in the Mill at Doncaster, wch by force of an Ox weaves Broad Cloth by Machinery. He also knows the principle on wch the thread wch I now send you is so quickly & beneficially spun without going thro the usual form of the Finger. His double Loom, wch I hope you have by this time seen at work is also an admirable peice of simple art, and without applying other force than the hand, wch He can do to throw the Shuttle, weaves in proportion of three yards to one in the common way. I look upon Him somewhat like a second Archimedes. His pride, tho an ignorant & low bred man prompted Him to move from Hence on being disapointed, by an il-timed party in the House of Commons here, of getting the Sum that He & Mr McCabe askd for the discovery of the loom. He has I understand quarrelled with Jameson, & Hall (two working artists whom I sent out in the Ship with Him) and I am sure Jameson is in fault, for he here made a vile tho’ faint attempt to discover Pearce’s secret because He had been employd by Pearce to erect the Loom.
I am sure it woud have a tendency to good to have some plan fixd in America for the encouragement of ingenious artists & manufa~rers going there, something like a premium or reward to be publickly advertis’d & held out in the American Papers, & those papers carefully got distributed here & about Liverpool & Manchester, for in these Countrys they hardly ever will publish any favourable acco~of America or insert a Paragraph wch. may lead the people to Emigration. I think too a small bounty pr head on every Emigrant landing (suppose only one Dollar pr. head for every one that goes in a Vessel carrying more than 100 adults; and to exempt the vessel so carrying them from the Tonnage or other Fees for that voyage, may have a good tendency to induce more to go, for here a few Shillings makes a difference in the price of passage money, that retards many from going. Such are the wants of a people even in a very full peopled Country & possessing a most beneficial staple manufactory of Linen & rapidly rising in the Cotton one.
I hope You will excuse Sir the length of my letter & loose suggestions. I have much at heart & wish most earnestly to see manufactures begin even in my Country. I am very confidant our high price of labour will be no obstruction when the facility & cheapness with which we can Errect mill work, & I trust machinery too, will be put in counterpoise to manual labour. Already there is a Mill in England which can twist from a small cord, up to the largest Cable for a Ship by force of water, & by which in the making of a Cable the labour of about sixty persons is saved. At Manchester too a man whom I well know (Mr Grimshaw) lately erected a Mill at the Expence of 14,000 £, which by force of steam wove some hundreds of ps./s of cotton at once, under one roof & with but little attendance, of only dressing the Looms & loading the Shuttles, but the misguided multitude, fearing it would ruin the working weavers maliciously burnt down the mill after it had begun to work. From the encreasing spirit of the English towards discovery of machinery in various ways, it is impossible to tell or guess what lengths the human genius may not go. I hope it will take a flight across the Atlantic, & by way of expediting it I shall be extremely happy for any hints from you, or from any Gentlemen Engaged in the promotion of Amn. Manufactures, & who may have more leisure to write.
My stay in England will be a full twelvemonth from this period, and my direction is to the care of Joshua Johnson Esqr Consul Gen~for US in London. I shall be happy to execute any Commands for You & am with great esteem & respect
Sir Yr Obt Hle Servt
Thos Digges
You will please to Excuse this hasty letter wch in truth, as the Captn. is about to move, I have not time to read over.
